Case 6:21-cv-00951-WWB-DCI Document 1 Filed 06/03/21 Page 1 of 3 PageID 1




                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION
 JOE D. SHEPARD,
          Plaintiff,
 v.
                                                     Case No.:
 WILL FULLER,
        Defendant.

                                   DEFAMATION

       1.   Plaintiff, an individual, by and through his undersigned attorney,

 sues Will Fuller, an individual, for libel. The defendant sent an email to a third

 party, Dorn Ebanks, and copied the plaintiff on November 5th, 2020 in which he

 clearly stated the plaintiff was stealing his money and lied to him. Plaintiff

 received the email at 1:06pm East Coast time

                                    THE PARTIES

       2.   Joe Shepard, Plaintiff, is an individual living at 268 Kettering Road,

 Deltona, FL 32725.

       3.    Will Fuller, defendant, is an individual living in California at 13113

 Calle DeLas Rosas, San Diego, CA 921293.

       4.    Dorn Ebanks is a resident of the Country of Honduras.

                                 JURISDICTION AND VENUE

       5.   Central Florida is the proper venue for this action because the plaintiff



                                           1
Case 6:21-cv-00951-WWB-DCI Document 1 Filed 06/03/21 Page 2 of 3 PageID 2




lives in this district, the defendant resides in a different district, and the email

was intended to harm the plaintiff's reputation in this district.

          6.    This Court has original jurisdiction over plaintiff's claims under 28

 U.S.c. §1332 because of the parties diversity of citizenship and because the

 amount in controversy exceeds $75,000.00.

                                  THE ALLEGED FACTS

          7.    The plaintiff incorporates by reference all allegations of the preceding

 paragraphs.

          8.    In the email sent by the defendant to Dorn Ebanks and copied to the

 plaintiff, the defendant stated At this pont I must surmise Joe is not honest or
                                    II




 trustworthy. He is stealing my money."

          9.     The defendant went further in the referenced email stating plaintiff

 was someone so dishonest".
     JJ




          10.    Plaintiff believes the Defendant was of sound mind at the time and

 malicious in intent. He therefore unlawfully caused the plaintiff injuries and

 damages for which he seeks a financial remedy.

          11.     The plaintiff never directly received any money from the defendant.

          12.     Plaintiff alleges that the defendant in sending the referenced email

 to a third party was a blatant attempt to defame and damage the plaintiff's



                                              2
Case 6:21-cv-00951-WWB-DCI Document 1 Filed 06/03/21 Page 3 of 3 PageID 3




reputation.

                               PRAYER FOR RELIEF

           WHEREFORE In a proximate result of the aforementioned defamation,

the plaintiff has suffered loss, recrimination, injury, suffering and damages in

damaged reputation, including but not limited to a potential loss of a significant

business revenue, damaged reputation in the business community.

       13.    The plaintiff seeks that the defendant pays him $10,000,000.00 in real

 damages.

       14.    The plaintiff seeks compensatory damages according to proof, the

 cost of the lawsuit and whatever else the court sees just and fit to award seeks

 that the defendant pays him $50,000,000.00 in punitive damages.

       15.     The plaintiff seeks whatever damages the Court finds just and

 proper.

 Dated: June 1, 2021
                                                    Stacy . Eckert, Esquire
                                                    Florida Bar No.: 0988170
                                                    Stacy A. Eckert P.A.
                                                     2445 S. Volusia Avenue C-1
                                                    Orange City, Florida 32763
                                                    (386) 775-8228
                                                     Email: stacyeckert@Cfl.rr.com
                                                     Attorney for Plaintiff




                                          3
